
	

113 HR 5266 : To reauthorize the National Estuary Programs, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5266
		IN THE SENATE OF THE UNITED STATES
		November 13, 2014ReceivedAN ACT
		To reauthorize the National Estuary Programs, and for other purposes.
	
	
		1.Competitive awardsSection 320(g) of the Federal Water Pollution Control Act (33 U.S.C. 1330(g)) is amended by adding
			 at the end the following:
			
				(4)Competitive awards
					(A)In generalOf the amount made available under subsection (i)(2)(B), the Administrator shall make competitive
			 awards under this paragraph.
					(B)Application for awardsThe Administrator shall solicit applications for awards under this paragraph from State,
			 interstate, and regional water pollution control agencies and entities,
			 State coastal zone management agencies, interstate agencies, other public
			 or nonprofit private agencies, institutions, organizations, and
			 individuals.
					(C)Selection of recipientsIn selecting award recipients under this paragraph, the Administrator shall select recipients that
			 are best able to address urgent and challenging issues that threaten the
			 ecological and economic well-being of coastal areas. Such issues shall
			 include—
						(i)extensive seagrass habitat losses resulting in significant impacts on fisheries and water quality;
						(ii)recurring harmful algae blooms, unusual marine mammal mortalities;
						(iii)invasive exotic species which can threaten wastewater systems and cause other damage;
						(iv)jellyfish proliferation limiting community access to water during peak tourism seasons;
						(v)flooding which may be related to sea level rise or wetland degradation or loss; or
						(vi)low dissolved oxygen conditions in estuarine waters and related nutrient management..
		2.Authorization of appropriationsSection 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is amended by striking
			 subsection (i) and inserting the following:
			
				(i)Authorization of appropriations
					(1)In generalThere is authorized to be appropriated to the Administrator $27,000,000, for each of fiscal years
			 2014 through 2018 for—
						(A)expenses relating to the administration of grants or awards by the Administrator under this
			 section, including the award and oversight of grants and awards, except
			 that such expenses shall not exceed 5 percent of the amount appropriated
			 under this subsection; and
						(B)making grants and awards under subsection (g).
						(2)Allocations
						(A)Conservation and management planThe Administrator shall provide not less than 80 percent of the amounts made available for this
			 section for each fiscal year referred to in paragraph (1) for the
			 development, implementation, and monitoring of each conservation and
			 management plan eligible for grant assistance under subsection (g)(2).
						(B)Competitive awardsThe Administrator shall provide not less than 15 percent of the amounts made available for this
			 section in each fiscal year to make competitive awards described in
			 subsection (g)(4)..
		
	Passed the House of Representatives November 12, 2014.Karen L. Haas,Clerk
